1
2
3
4
5
6
7
8                       UNITED STATES DISTRICT COURT
9                     SOUTHERN DISTRICT OF CALIFORNIA
10
11   RYAN GARY DENHAM, on behalf             Case No.: 18cv1495-LAB-MDD
     of himself and all others similarly
12   situated                                ORDER GRANTING UNOPPOSED
13                              Plaintiff,   MOTION TO EXCUSE OUT-OF-
                                             STATE INDIVIDUALS FROM
14   v.                                      ATTENDING ENE CONFERENCE
15   GLOBAL DISTRIBUTION
16   SERVICES, INC., et al.,                 (ECF No. 43)
17                           Defendants.

18
19        On August 29, 2019, Defendants Lead Driver LLC, Employee Retention
20   Services, LLC, Neighborhood Garage Door Services, Inc., Peter James
21   Stephens, Jr., Jason Romszewski, and Kyoung Lee moved the Court to excuse
22   the personal appearances of Peter James Stephens, Jr. (“Stephens”) and
23   Kyoung Lee (“Lee”) from attending the Early Neutral Evaluation conference
24   (“ENE”) set for September 11, 2019. (ECF No. 43). The motion is unopposed.
25   (See Docket). Civil Local Rule 16.1.c.1.c provides that “[a]ttendance may be
26   excused only for good cause shown and by permission of the court.” S.D. Cal.
27   Civ. L.R. 16.1.c.1.c. The Court finds good cause to excuse Defendants

                                             1
                                                                    18cv1495-LAB-MDD
1    Stephens and Lee from personally appearing at the ENE. Stephens and Lee
2    live in Texas and are not involved in the day-to-day operation of any of the
3    named entities. (See ECF No. 43 at 2). Further, the “entity defendants will
4    be responsible for any settlement should one be reached.” (Id. at 2). The
5    Chief Financial Officer of Lead Driver, LLC, Employee Retention Services,
6    LLC, Neighborhood Garage Door Services, Inc., and Jason Romzewski will
7    personally appear. (Id.). Accordingly, Defendants’ unopposed motion is
8    GRANTED.
9         IT IS SO ORDERED.
10   Dated: September 4, 2019
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

                                            2
                                                                     18cv1495-LAB-MDD
